Citation Nr: 1623393	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-48 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky before the undersigned Veterans Law Judge.  A transcript is included in claims file.

The Veteran's claim was filed as a claim to reopen his claim for service connection for an acquired psychiatric disorder.  The Board reopened in the claim in an April 2014 decision, but denied the claim for service connection.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in May 2015 granted a Joint Motion to Remand (JMR).  The Court left the Board's reopening of the Veteran's claim undisturbed, and that issue is therefore no longer before the Board.  In July 2015, the Board remanded the Veteran's appeal for compliance with the JMR with instruction to provide notice of the broadening of the claim and to schedule a VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to cure deficiencies in the October 2015 VA examination provided to the Veteran on remand.  Specifically, the Board notes that the examiner stated in the examination report that the Veteran had never been diagnosed with a mental health disability.  However, a September 1994 VA examination report diagnosed the Veteran with depression, indicating that it began while the Veteran was serving in Saudi Arabia.  Furthermore, treatment records from 1997 to the present indicate multiple diagnoses of alcohol dependence, substance induced mood disorder, anxiety disorder, depressive disorder, and unspecified trauma and stressor disorder.  At his April 2010 VA examination, the Veteran was diagnosed with anxiety disorder and depressive disorder.  The October 2015 examiner's opinion of no current disability did not refer to the other diagnoses, or explain why the examiner believed they were in error.  Remand is thus necessary for an opinion which reconciles the examiner's opinion that the Veteran does not suffer from an acquired psychiatric disorder with the multiple diagnoses in his medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Return the claims file to the October 2015 examiner.  The examiner should offer an explanation as to why the examination report stated that the Veteran had never been diagnosed with a mental health disability.  If the examiner still is of the opinion that the Veteran does not suffer from such a disability, he or she should reconcile that opinion with the diagnoses on the record, with explicit reference to the September 1994 and April 2010 VA examinations.  A new VA examination may be ordered if the examiner deems it necessary.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



